Citation Nr: 0816728	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until February 
1970.  He had additionally service with the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Providence, Rhode 
Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2007).  

In the present case, the veteran contends that he spent well 
over 12 years on active duty and active duty for training 
with the Air National Guard.  He additionally notes that a 
vast majority of that time was spent within close confines of 
jet and helicopter noise. 

Although the service records include two DD 214's, the record 
does not contain a listing of when the veteran spent time 
performing active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) within his inactive periods of 
service with the Air National Guard.  

It appears from the record that an attempt has been made by 
the VA to obtain verification of all periods of service of 
the veteran.  Specifically a letter sent to the Air National 
Guard dated in June 2005 requested that they verify all 
periods of his service and show which dates were active duty 
and which dates were ACDUTRA.  The record, however, does not 
contain a response with these specific dates or an indication 
that further attempts to obtain this information would be 
futile.   

In addition to obtaining these documents, it is noted that 
the VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

A VA examination was completed in May 2006.  The examiner did 
not distinguish between active duty, ACDUTRA, and INACDUTRA.  
Rather, it appears that she considered the veteran's entire 
military career as "active service." In light of this, the 
Board finds that an additional VA medical opinion is required 
here under McLendon, to determine whether such hearing loss 
is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that service records 
documenting the veteran's INACDUTRA, 
ACDUTRA, and inactive service periods for 
the Air National Guard be obtained.  If no 
records are found, the file must clearly 
document that fact.  

2.  Following the above action, and 
regardless of whether the specific dates 
of INACDUTRA, ACDUTRA, and inactive 
service periods can be determined, arrange 
for a VA examiner to reexamine the claims 
file and provide an opinion as to whether 
it is at least as likely than not that the 
current diagnosis of hearing loss was 
caused by noise exposure during periods of 
active duty, INACDUTRA and ACDUTRA rather 
than periods of inactive service with the 
Air National Guard.  

In answering this inquiry, the examiner 
may accept the veteran's statements of 
exposure to plane and helicopter noise as 
true.  Again, even if the specific dates 
of ACTDUTRA and INACDUTRA can not be 
determined, the examiner must still 
comment as to whether, based the length of 
such service in relation to the veteran's 
inactive service, the hearing loss was 
caused by noise exposure during periods of 
active duty.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

